— Appeal by defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered September 21, 1981, convicting him of burglary in the second degree, robbery in the first degree (two counts), robbery in the second degree (two counts), sexual abuse in the first degree (five counts), sodomy in the first degree, attempted rape in the first degree, rape in the first degree, and attempted sodomy in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
On this appeal, the defendant in essence contends that he was denied due process because the court instructed the jury to carefully examine the alibi testimony, without giving a similar instruction with regard to the People’s identification testimony. Though the record discloses that the jury was instructed to “carefully” examine the testimony of the defendant’s alibi witnesses, the record also discloses the following instructions:
“identification is a question of fact for you to decide in the light of all the testimony. Under our law, the identification of an accused by a solitary witness as the one involved in the commission of a crime is in and of itself sufficient to justify a conviction *574of such person providing of course you are satisfied beyond a reasonable doubt of the identity of the accused as the one who committed the crime. In making your determination as to the defendant’s identification, you should take into consideration all the facts and circumstances which existed at the time of the observations of the witnesses.
“In determining the force and value of the testimony, attempting to establish the identity of the defendant as the person who committed the crime charged against him, the reliability of the testimony of the witnesses is a most important factor for your consideration. It is for you to say how such testimony impresses you and how much faith you can give it. You know from your own social and business activity that we often meet people under circumstances where no impression or recollection of those persons is left with us. On the other hand, the circumstances may be such that a clear and indelible picture of the person we have met is left on the mind.
“The identity of the person as the person who committed the crime must be shown with sufficient certainty as to preclude a reasonable possibility of mistake.
“You are to consider whether or not the witnesses had sufficient time to observe the defendant on the day and time in question. Consider the physical factors existing at the time, such as lighting conditions. Take into consideration the witnesses’ powers of observation and consider all of their testimony with respect to the opportunity they had to form in their mind a clear and convincing picture of the person who they claim committed the crime.”
In our view, the jury, hearing the whole charge, “would have gathered from its language the correct rule to have been applied in arriving at its verdict” (People v Canty, 60 NY2d 830, 832). Additionally, assuming, arguendo, that the failure to instruct the jury to “carefully examine” the identification testimony constitutes error (cf. People v Whalen, 59 NY2d 273, 279), the error was not properly preserved for our review (see CPL 470.05, subd 2; People v Hoke, 62 NY2d 1022; People v Little, 62 NY2d 1020; People v Lebron, 95 AD2d 864). Moreover, we find no basis in the record for reversing the judgment of conviction in the interest of justice (see CPL 470.15, subd 3, par [c]). Despite the views expressed in the dissent, the evidence clearly established the guilt of the defendant. We would further note, regarding the dissenter’s comment that defendant “presented a plausible alibi defense”, that credibility is properly an issue for the jury to determine, and, obviously, the jury did not find the alibi defense to be credible.
*575The defendant’s claim, made for the first time on appeal, that it was error to permit cross-examination of his alibi witnesses concerning their pretrial silence, without a proper foundation having been laid, and without a curative charge (see People v Dawson, 50 NY2d 311), similarly has not been properly preserved (see People v Rossman, 95 AD2d 873) and we decline to exercise our interest of justice jurisdiction.
We have considered the defendant’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano and Lawrence, JJ., concur.